THE refusal to continue a cause on account of the absence of a witness, if the continuance be applied for on a sufficient affidavit, is error. Vanblaricum v. Ward, 1 Blackf. 50.
The execution-defendant is a competent witness for the plaintiff, on a trial of the right of property. Hankins et al. v. Ingols, 4 Blackf. 35.
*468The circumstance that a person has executed an appeal-bond in the name of the plaintiff and as his attorney in fact, in the case of an appeal from a justice’s judgment, does not render him incompetent as a witness for the plaintiff, on the trial of the cause in the Circuit Court.